Per Curiam.

Respondent was admitted to the Bar in the First Department on March 22, 1954.
He was convicted in the Supreme Court, Bronx County, of the crime of attempted bribe receiving, following his plea of guilty. Such crime is a felony (Penal Law, §§ 200.10, 110.05, subd. 4).
Petitioner, the Association of the Bar of the City of New York, by this petition, seeks to have respondent’s name stricken from the roll of attorneys. Such action is mandatory (Judiciary Law § 90, subd. 4; Matter of Lindenauer, 41 A D 2d 400).
The petition should be granted and respondent’s name stricken from the roll of attorneys.
McGivern, P. J., Nunez, Kupferman, Murphy and Lupiano, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.